                    UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION

QUENTIN WALKER,                            JUDGMENT IN A CIVIL CASE
also known as
QUINTIN WALKER,

      Plaintiff,

vs.


LAUDERDALE COUNTY, ET AL.,                 CASE NO: 16-2362-STA-egb

      Defendants.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the Order
Granting Defendant’s Motion For Summary Judgment entered on
March 13, 2019, the Defendant’s Motion For Summary Judgment is
GRANTED.




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 3/13/2019                     THOMAS M. GOULD
                                    Clerk of Court

                                           s/Maurice B. BRYSON
                                    (By)    Deputy Clerk
